Citation Nr: 1617585	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  06-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965 in the United States Army.  The Veteran died in September 2005.  The Appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in November 2010.  At that time, the Board remanded the case to the RO to issue a Statement of the Case (SOC) in the Appellant's claim for entitlement to accrued benefits.  The issue of service connection for the cause of death was essentially held in abeyance.  The RO issued a SOC in June 2011; however, the Appellant did not perfect an appeal by submitting a VA Form 9 or its equivalent.  Therefore, only the matter of entitlement to service connection for the Veteran's cause of death is before the Board.

The Appellant requested a Travel Board hearing before a Veterans' Law Judge in her substantive appeal.  The hearing was scheduled for October 2008.  The Appellant was advised of the date, time, and place of the scheduled hearing.  However, the Appellant failed to appear for the hearing.  Accordingly, the Board will proceed as though the hearing request had been withdrawn.  See 38 C.F.R. § 20.702 (2015).  


FINDINGS OF FACT

1. The Veteran died in September 2005.  The death certificate lists the immediate cause of death as acute cardiopulmonary arrest as a consequence of malignant neoplasm of the lung.  
2. At the time of his death, the Veteran had no service-connected disabilities. 

3. The record does not reflect that the Veteran served in Vietnam. 

4. The most probative evidence of record fails to show that the Veteran was exposed to toxic herbicides while serving in the military. 

5. The Veteran's fatal malignant neoplasm of the lung was diagnosed many years after his service, and the most probative evidence of record fails to show that the disease was causally related to his military service, to include exposure to toxic herbicides. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, that may be presumed to have been incurred in service, or that is otherwise related to service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in November 2010.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to issue a SOC for the Appellant's claim for entitlement to accrued benefits.  The issue of service connection for the cause of death was essentially held in abeyance on the basis that it was inextricably intertwined with the accrued benefits claim.  In June 2011, the AOJ issued the SOC.  The Appellant was advised in the SOC that if she wished to continue her appeal for entitlement to accrued benefits, she needed to file a formal appeal on a VA Form 9.  The Appellant did not file a formal appeal for that claim, and the claim for entitlement to benefits is not before the Board.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (the Court) has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

In this case, the original VCAA notice sent to the Appellant in October 2005 was deficient because it did not identify the information required to substantiate a DIC claim based on a condition not yet service-connected.  However, subsequent to the November 2010 Board remand, a corrective notice was sent to the Appellant in December 2010 that cured this error.  The claim was readjudicated in June 2011.  Therefore, VA's duty to notify was met. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's STRs and VA medical records are in the claims file, and the Appellant has not identified any other records or evidence that remains outstanding.  Additionally, VA has followed the development procedures for toxic herbicides set out in VA's Adjudication Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  VA provided the information submitted by the Appellant about the time and location the Veteran reported toxic herbicide exposure to the U.S. Army and Joint Services Records Research Center (JSRRC) to determine if those locations were associated with herbicide exposure.  The JSRRC report was associated with the record and a formal finding was made regarding herbicide exposure.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit  held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and, therefore, does not pertain to a DIC claim. Id.  But see Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008) (holding that in the context of a DIC claim, the VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).

In this case, a medical opinion to address the cause of the Veteran's death is unnecessary.  As discussed more thoroughly below, the evidence does not indicate the Veteran was exposed to toxic herbicides while on active duty.  Additionally, his STRs do not indicate he was diagnosed with or treated for lung cancer during service.  As there is no credible evidence that the Veteran experienced an in-service event, injury or disease that resulted in his cause of death, a medical opinion is not necessary. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Appellant has been accorded the opportunity to present evidence and argument in support of her claim.  As discussed above, the Appellant requested a Travel Board hearing, but constructively withdrew her request when she did not show up to the October 2008 hearing.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Appellant in this case, and may proceed to the merits of her claim.

Legal Criteria

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Cancer of the lung is one such disease.  38 C.F.R. § 3.309(e) (2015).

Presumptive service connection for cancer of the lung as a result of toxic herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2015) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2015) for herbicide-related diseases is applicable.

Alternatively, cancer of the lung is a chronic disease subject to presumptive service connection if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

Analysis

In the present case, the cause of death listed on the death certificate was acute cardiopulmonary arrest as a consequence of malignant neoplasm of the lung, a type of lung cancer.  At the time of the Veteran's death, he was not service-connected for any disability.  In order to show the Veteran's cause of death was service connected, the Appellant must establish the Veteran's lung cancer was service connected.  

As noted above, the first Hickson element is conceded in claims for service connection for the Veteran's cause of death.  That is the Veteran's lung cancer is established as a current disability.  This means the second and third Hickson elements, an in-service incurrence or aggravation of a disease or injury and a nexus between the current disability and in-service event, must be established in this case.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The Veteran's service treatment records (STRs) do not indicate an in-service manifestation of lung cancer.  Further the Veteran was not diagnosed with lung cancer until 2003 which was almost forty years after the end of his active service in September 1965.  Therefore, the evidence does not establish the second Hickson element through an in-service manifestation or a manifestation to ten-percent within one year.  

The Appellant's primary contention is that the Veteran is entitled to a presumption of service connection as a result result of toxic herbicide exposure in service.  However, the most probative evidence in the record fails to establish the Veteran was exposed to toxic herbicides. 

Neither the Appellant nor the Veteran alleged any qualifying service in Vietnam or Korea.  The Veteran's military personnel records, including his DD Form 214, indicated that the Veteran's foreign service was limited to being stationed in Okinawa, Japan.  In a February 2015 response to a request for information, the JSRRC indicated that the Veteran participated in training exercises while stationed in Okinawa that involved parachute jumps in other countries.  None of those countries included Vietnam or Korea.  Thus the Veteran's service does not fit the conditions required to presume he was exposed to toxic herbicides.  

Since the Veteran is not entitled to the presumption of exposure to toxic herbicides, actual exposure to herbicides must be verified through the appropriate service department or other sources. 

The Appellant has alleged the Veteran was exposed to toxic herbicides while serving in Okinawa, Japan and through parachute jumps into various Southeast Asian countries.  The Veteran, himself, alleged exposure in Taiwan, the Ryukyu Islands of Japan, and the Philippines in an October 2004 letter.  The Appellant submitted two documents about the history of Veteran's unit in Okinawa to support these claims in her 2007 Statement in Support of Claim.  Labeled Attachment 1 and Attachment 2.  The Veteran's military personnel records do indicate that the Veteran served in Okinawa, Japan and that he was part of the Airborne Brigade.  Further, a May 2008 review of the Department of Defense (DOD) inventory of herbicides (hereinafter referred to as the May 2008 Review) indicated that there was not any use, testing, or storage of toxic herbicides in Okinawa, Taiwan, any Japanese Island, or the Philippines.  With regard to the Veteran's parachute jumps, a February 2015 JSRRC review of DOD records of the units in which the Veteran served did confirm the Veteran was part of various training exercises that involved parachute jumps into Taiwan and Thailand.  However, the records did not show any jumps into Vietnam, and JSRRC was not able to verify the Veteran was exposed to toxic herbicides based off the records.  A formal finding to this effect was associated with the record in February 2015.  

The Appellant presented a 2003 letter from the Office of the Under Secretary of Defense that stated toxic herbicides were used in Thailand.  Labeled as Attachment 3.  She asserted there was a link between the Veteran's parachute jumps into Thailand and exposure to toxic herbicides.  However, evidence presented does not show that the Veteran was in the regions where the toxic herbicides were used.  The February 2015 JSRRC response indicated there was no evidence of the Veteran being exposed to toxic herbicides during training jumps.  The Board finds that the specific relation to the Veteran's service in the JSRRC response makes it more probative in this matter than the 2003 letter.  

Additionally, the Veteran reported in his October 2004 letter that he saw barrels of what he believed was Agent Orange, and that he saw what was in the chemicals being dispersed.  Similar accounts were recalled by the Appellant in her September 2005 claim for benefits.  The Board notes that while the Veteran is competent to describe the events that he observed and the experiences he had, the Veteran is not competent to identify the chemical makeup of the substances he was exposed to because such a finding requires special training and expertise that has not been shown to have.  38 C.F.R. § 3.159(a) (2015).  Moreover, the Court has held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore the Veteran's accounts are not sufficient to establish he was exposed to toxic herbicides while in service. 

The Appellant also attached two documents to her 2007 Statement in Support of Case that she argued supported the Veteran's statements that toxic herbicides were sprayed in Okinawa.  First she presented an executive summary of the herbicidal warfare program in Vietnam.  Labeled Attachment 8.  She highlighted a sentence that details how soldiers used herbicides.  While the Appellant argued that this supported the Veteran's statements about spraying in the Taiwan, the Ryukyu Islands, and the Philippines, this passage only refers to how soldiers used the herbicide in Vietnam.  

Second, the Appellant presented a document that appears to be a letter responding to an article in Mother Earth News.  Labeled Attachment 12.  It stated defoliants were used to keep down the foliage surrounding military buildings on Okinawa.  The defoliant was implied to be Agent Orange or some other toxic herbicide; however, the source of the statement does not identify any source or special training to identify what the defoliant was.  The source of the statement is, therefore, not competent to state it was a Agent Orance or some other toxic herbicide.  Further, the period the author of the letter is referring to was outside the timeframe the Veteran served in Okinawa.  Therefore this statement is not probative to the Veteran's exposure to toxic herbicides. 

The Appellant also submitted several documents that she argued showed that toxic herbicides were present on Okinawa.  First, she presented evidence that Okinawa was a logistic hub during the Vietnam War, which saw military supplies shipped to Vietnam and equipment needing repair shipped back to Okinawa.  Labelled Attachment 4.  The Appellant appears to argue that the supplies may have included toxic herbicides and the returning equipment was contaminated with toxic herbicides.  The evidence presented does not support such assertions.  Further, the May 2008 Review specifically contradicts an assertion that toxic herbicides would have been stored and shipped from Okinawa.  With regard to contaminated equipment returning from Vietnam, there is no presumption of "secondary exposure" to toxic herbicide based on exposure to equipment once used in Vietnam, nor was there an assertion or any evidence that the Veteran was exposed to any equipment returning from Vietnam.  

Next, the Appellant presented a 2005 letter from the Department of the Air Force that stated commanders were at liberty to use herbicides for defoliation around their activities with no accountability.  Labeled Attachment 5.  She asserted that this letter showed it was possible herbicides were sprayed on Okinawa.  This contention is not probative because it assumes that toxic herbicides were available for use at Okinawa.  The May 2008 Review indicated this was not the case.  The Board also notes that the use of the term "herbicide" is not necessary synonymous with the term "toxic herbicide."  In light of the May 2008 report, the 2005 letter referred likely referred to herbicides other than those considered to be "toxic herbicides" for VA purpose. 

The Appellant also presented a 2004 letter from the Chairman of the Joint Chiefs of Staff that noted chemical weapons or agents were removed from Okinawa.  Labeled Attachment 6.  As the May 2008 Review noted in response to this letter, Agent Orange and other toxic herbicides do not fall under the classification of chemical weapons or agents.  The May 2008 Review also indicated that Operation Red Hat, which the letter mentioned, was not associated with the use or the transfer of Agent Orange. 

Additionally, the Appellant presented a 2003 letter from the VA Secretary that indicated that the DOD's inventory documents reflected 70 to 80 percent of herbicide use, testing, and disposal locations outside of Vietnam and Korea.  Labeled Attachment 7.  The Appellant interpreted this to mean that 75 to 80 percent of herbicides were used outside of Vietnam and Korea.  This letter did not speak to where herbicides were used.  It spoke to the limitations of the DOD inventory as of January 2003.  It did not show, as the Appellant asserted, that herbicides were used or stored in Okinawa. 

The Appellant also presented part of what she referred to as the "Regina Report."  Labeled Attachment 9.  The Appellant highlighted the sentence noting that U.S. bombers departed from Okinawa loaded with "defoliant (herbicide)" and a sentence that stated that plenty of biochemical weapons were stored in Okinawa until 1971.  The Regina Report did not cite to any source of information to support these statements.  The lack of sources renders this report markedly less probative than the May 2008 Review.  It does not provide sufficient evidence to support the claim that the Veteran was exposed to toxic herbicides.  

The Appellant presented a document entitled "Environmental Issues Originating from US Military Activities in Okinawa."  Labeled Attachment 10.  This document discussed the environmental destruction and contamination caused by combat training.  This document, however, does not discuss the use of toxic herbicides.  It, therefore, is not probative to the issue of the Veteran's exposure to toxic herbicides. 

The Appellant presented a document entitled "War on Earth" that states that toxins emitted by the U.S military in Okinawa have been linked to increased rates of leukemia and other cancers.  Labeled Attachment 11.  The article does not discuss what these toxins are.  It is speculative to state these toxins included toxic herbicides.  Therefore, this document is less probative than the May 2008 Review, which specifically addressed the use of toxic herbicides on Okinawa. 

Accordingly, the preponderance of the evidence does not show that the Veteran was exposed to toxic herbicides while in service, nor does it show in-service manifestation of lung cancer or a manifestation to ten-percent within one year following service.  As such, the benefit-of-the-doubt rule does not apply.  The claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


